DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 13, the Examiner suggests Applicants insert the phrase “the method” between the words “by” and “of” at line 3 to correct an apparent typographical error and to improve the readability of the claim language.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

5.	Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites the reheating atmosphere being static for at least a portion of the reheating time. However, claim 1, from which claim 6 directly depends, recites the reheating atmosphere being drawn through the membrane during reheating. In other words, the static reheating atmosphere recited by claim 6, even if temporary, is contrary to the recitation of the reheating atmosphere being drawn through the membrane in claim 1. As such, claim 6 fails to include all the limitations of the claim upon which it depends.
Claim 7 recites the reheating atmosphere being flowing. However, claim 1, from which claim 7 directly depends, already recites the reheating atmosphere being drawn through the membrane during reheating. In other words, the reheating atmosphere being drawn through the membrane in claim 1 is seen as reading on the flowing reheating atmosphere recited by claim 7. As such, claim 7 fails to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 1-5, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (US 2002/0033096 A1).

	With regard to claims 1-5, 7-9 and 12, Koros et al. discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer (polyimide, see paragraphs [0021] and [0035] and Example 1), heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see paragraphs [0024]-[0025]), cooling the CMS membrane to a cooling temperature of below about 40 0C (see paragraph [0025]), after the cooling, heating the CMS membrane to a reheating (regeneration) temperature of 90 0C for a reheating time of 7 hours under a reheating atmosphere (nitrogen purge) (see Example 4 at paragraph [0047]), and then cooling back to below 50 0C (ambient temperature of about 20 0C during the final overnight vacuum purge, see paragraph [0047]), wherein there is a pressure differential across the CMS membrane (due to the shell (feed) side pressure of approximately 50 psia, see paragraph [0047]) such that the reheating atmosphere is drawn through the CMS membrane during reheating at the abstract and paragraphs [0021], [0024]-[0025], [0035] and [0047].
	The prior art is seen as disclosing specific examples of the reheating temperature and the reheating time lying within the instantly recited ranges. Therefore these limitations are seen as being anticipated. See MPEP 2131.03(I).
	The prior art range for the cooling temperature of below about 40 0C is seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.



	With regard to claims 13 and 14, Koros et al. discloses a method for separating hydrogen from a feed gas comprised of hydrogen and at least one other gas molecule (methane, see paragraph [0008]) comprising providing the recited CMS membrane, and flowing the feed gas through the CMS membrane to produce a first stream having an increased concentration of hydrogen and a second stream having an increased concentration of the other gas molecule at paragraphs [0008], [0021], [0024]-[0025], [0035] and [0047].

	With regard to claim 15, while Koros et al. only mentions methane, one of ordinary skill in the art would have recognized that the CMS membrane could also be used to separate hydrogen from other alkanes such as ethane and propane due to their larger molecular diameters compared to methane.

8.	Claims 1-5, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Gas permeation and micropore structure of carbon molecular sieving membranes modified by oxidation” (hereinafter “the Kusakabe et al. publication”).

	With regard to claims 1-5, 7, 8 and 12, the Kusakabe et al. publication discloses a method of making a carbon molecular sieve (CMS) membrane comprising providing a precursor polymer (polyimide, see Section 2.1), heating the precursor polymer to a pyrolysis temperature where the precursor polymer undergoes pyrolysis to form the CMS membrane (see Section 2.1), cooling the CMS membrane to a cooling temperature of below 50 0C (ambient temperature prior to and/or during XRD characterization, see Section 2.2), after the cooling, heating the CMS membrane to a reheating (permeation testing) temperature of 65 0C or 100 0C for a reheating time under a reheating atmosphere 0C (ambient temperature), wherein there is a pressure differential (partial pressure of permeating gas) across the CMS membrane such that the reheating atmosphere is drawn through the CMS membrane during reheating at the abstract and Sections 2.1 and 2.2.
The prior art is seen as disclosing specific examples of the reheating temperature lying within the instantly recited ranges. Therefore these limitations are seen as being anticipated. See MPEP 2131.03(I).
	The prior art range for the cooling temperature to ambient is seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	The Kusakabe et al. publication does not disclose the reheating time.
	However, one of ordinary skill in the art would have recognized that the permeation test should be conducted for at least 30 minutes or an hour to ensure that a steady state condition was established. Additionally, one of ordinary skill in the art would have also recognized that the permeation test should be limited to less than 25 hours for the sake of efficiency.

With regard to claim 11, the Kusakabe et al. publication discloses atmospheric pressure (i.e. about 15 psia) on each side of the CMS membrane during the permeation testing with a partial pressure differential of the permeating gas. Therefore the partial pressure differential is seen as being up to 15 psia.
The prior art range is seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 28, 2021